Citation Nr: 1433281	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-43 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Additionally, the Board notes that, following the issuance of the January 2013 Supplemental Statement of the Case (SSOC), new evidence was associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the new evidence is duplicative of the evidence already submitted by the Veteran and considered in the SSOC.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claim on the merits.  38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1. The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.
 
2. The Veteran does not have diabetes mellitus or peripheral neuropathy of the right and left lower extremities that is attributable to his active military service; or manifested to a compensable degree within one year of discharge from service.

3. The Veteran's peripheral neuropathy of the right and left lower extremities was not proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013)

2. Peripheral neuropathy of the right and left lower extremities was not incurred in or aggravated in service and may not be presumed to have been incurred in service; and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in March and October 2009 letters.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA medical treatment records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran has not been afforded a VA examination in connection with his service connection claims.  However, the Board finds that an examination is not necessary in the instant case as the evidence of record does not indicate that the Veteran's conditions may be related to his active service, were manifested during an applicable presumptive period for which the Veteran qualifies or may be presumed to have incurred in service.  McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2009). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Special service connection rules exist for Vietnam Veterans.   Under § 3.307(a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran asserts that that his diabetes mellitus is due to herbicide exposure during his participation in Project SHAD.  The Veteran also claims that his diabetes has resulted in peripheral neuropathy of the right and left lower extremities.  Although the Veteran seeks service connection for peripheral neuropathy on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct and a presumptive basis.

At the outset, the Board notes that the Veteran does not allege, and the record does not reflect, that either diabetes mellitus or peripheral neuropathy was first manifested during service, or within one year of his discharge from service.  In this regard, the Veteran's service treatment records are silent for complaints or treatment related to diabetes mellitus or peripheral neuropathy.  His June 1964 enlistment examination and October 1967 release to inactive duty examination reports reveals that his endocrine system and lower extremities were clinically evaluated as normal.  Results of urinalyses conducted at those times were also negative for sugar.  The Veteran's post-service medical records first show treatment for diabetes mellitus in or around 2003 and for peripheral neuropathy in 2004, more than thirty-five years after service.  Based on this evidence, there is no indication that diabetes mellitus or peripheral neuropathy manifested to a compensable degree within one year of the Veteran's separation from military service in 1967.  Thus, service connection is not warranted for diabetes mellitus or peripheral neuropathy on a presumptive basis for chronic diseases.  38 C.F.R. § 3.307(a)(3). 

The Veteran is also not entitled to service connection on a direct basis.  Although, the record reflects that the Veteran has a diagnosis of diabetes mellitus and peripheral neuropathy of the right and left lower extremities, there is no evidence linking these conditions to the Veteran's active military service.  As stated above, the Veteran's service treatment records are silent for complaints, diagnoses, or treatment of diabetes mellitus or peripheral neuropathy.  In addition, the Veteran's post-service medical records do not attribute his conditions to service; they merely show a diagnosis and treatment for diabetes mellitus and peripheral neuropathy.  Without competent evidence establishing a link between his conditions and service, the Board finds that service connection is not warranted on a direct basis. 

To the extent that the Veteran alleges that his diabetes and peripheral neuropathy resulted from exposure to chemicals or toxins during project SHAD, the Board notes that he has not submitted any competent evidence (i.e., medical or scientific opinion) that links his diabetes or peripheral neuropathy to such exposures.  The articles and video evidence which the Veteran presented do not rise to this level.  Moreover, the articles pertained to persons other than the veteran.  Therefore, the articles cannot be said to contain medical opinion demonstrating that the veteran's problems are attributable to chemical or toxin exposure in service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Finally, service connection for diabetes mellitus is also not warranted on a presumptive basis for diseases associated with exposure to herbicides.  The Veteran's participation in Project SHAD is not in dispute; the material question in this case is whether such participation resulted in herbicide exposure.  As explained above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.

The Veteran contends that he was exposed to herbicides while he was aboard the USS Herbert J. Thomas.  However, the Veteran does not assert, nor does the evidence otherwise show, that he set foot on land in Vietnam.  At the June 2014 hearing, the Veteran testified that he only served off the coast of Vietnam, not in the inland waterways.  The Veteran's DD-214 and personnel records also do not show service in Vietnam.  In March 2009, the RO made a Personnel Information Exchange System (PIES) request for evidence of the Veteran's Vietnam service.  The response indicated that it was unable to determine whether or not the Veteran served in Vietnam, and that there was no conclusive proof as to in-country service.  It did, however, confirm service on board the USS Herbert J. Thomas, which was in the official waters of the Republic of Vietnam from October 1966 to December 1966 and from January 1967 to February 1967.  It also noted that the Veteran served on the USS Tioga County which was in the official waters of the Republic of Vietnam from January 1966 to March 1966 and April 1967 to September 1967.  Following the PIES request, in June 2009, the Joint Services Records Research Center (JSRRC), issued a formal finding that the Veteran did not serve in the Republic of Vietnam. 

As there is no evidence or allegation that the USS Herbert J. Thomas or USS Tioga County operated in the inland waterways of Vietnam or docked at a shore or pier in Vietnam, the Board finds that the Veteran was not exposed to herbicides during service and presumptive service connection under § 3.307(a)(6) is not warranted.

The Board is aware of the Veteran contentions that his conditions are due to herbicide exposure in service.  However, the etiology of dysfunctions and disorders is a medical determination, and the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007).  

As service connection is not in effect for diabetes mellitus, the service connection claim for peripheral neuropathy of right and left lower extremities as secondary to diabetes mellitus must be denied.  See 38 C.F.R. § 3.310.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claims.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for diabetes mellitus and peripheral neuropathy of the right and left lower extremities, to include as secondary to diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b).









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to diabetes mellitus is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


